DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reason for Allowance

Claims 1-9, and 11-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 01/28/2022 in a after final consideration program 2.0 and a thorough search the closest prior arts Zou et al. (US 2018/0217637 A1), in view of BAE et al. (US 2015/0192777 A1), and in further view of KAWAI (US 2012/0057066 A1), and in further view of Boehm et al. (US 2018/0244204 A1), and in further view of Hirai (US 2015/0198807 A1), and in further view of Geisner et al. (US 20130083009 A1), and in further view of Magyari (US 2014/0266986 A1), and in further view of JOO (US 2015/0268721 A1),  and in further view of Khan et al. (US 2018/0039052 A1), and in further view of Goto et al.  (US 2015/0044662 A1), and in further view of IMOTO et al. (US 2016/0018655 A1), and in further view of LUO (US 2013/0276627 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a module actuator configured to vibrate the optical module relative to the frame in response to a detection by the particle sensor of the presence of the particles in the housing as claimed in claim 1. 


With regards to independent claim 9, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a controller configured to control operation of the display actuator in response to a detection by the particle sensor of the presence of the particles on the display element as claimed in claim 9. 

With regards to independent claim 15, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a controller configured to control operation of the actuator based on an indication that the particle sensor has detected the presence of the particle in the optical pathway, as claimed in claim 15.
 
The dependent claims 2-8, 11-14, and 16-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628